DETAILED ACTION
Response to Amendment
This communication is responsive to the amendment filed on 10/6/2020.  Claims 1, 3, 5-13, 15-17, 19 and 21-25 are pending.  Claims 2, 4, 14, 18 and 20 have been cancelled.  Claims 21-25 have been added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 12 is objected to because of the following informalities:  
In regards to claim 12, line 2, the limitation “the shadow stack shadow stack” should be amended as there is an erroneous repeated term “shadow stack”.  The examiner suggest deleting one of the repeated terms.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5-8, 12-13, 15-17, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, PGPUB No.:  2018/0004531,  NPL reference “Profiling Overview”, hereby referred to as Microsoft, and further in view of Rao, PGPUB No.:  2011/0145800.

            In regards to claim 1, Chen teaches “A method comprising: executing, by a processor, a program, the program comprising functions, each function comprising respective code for respective functions and calls invoking the functions” ([0014-0016, 0021, 0031 and 0041-0043]:  wherein a method of executing an program comprising functions by a processor (element 104).  Wherein each function comprises code and calls for invoking each function (See Figs.1- 2)) “the executing comprising: maintaining a call stack comprised of frames corresponding to respective invocations of the functions by the calls, each frame comprising a corresponding return address” ([0039 and 0043-0044]:  wherein a data stack (call stack) is comprised of frames corresponding to respective invocations of function calls.  Wherein each frame comprises a corresponding return address (See Fig. 2)) “maintaining a shadow stack, the maintaining comprising adding/removing return addresses to/from the shadow stack in correspondence with adding/removing the frames to/from the call stack” ([0039 and 0043-0044]:  wherein the control stack (shadow stack) adds/removes return addresses to/from the control stack in correspondence with adding/removing frames from the data stack (also see figure 2))
             Chen does not teach “receiving a request to capture a stack trace, and based thereon, accessing both the call stack and the shadow stack to capture and store the Chen does teach maintaining a call stack and a shadow stack but does not disclose tracing or monitoring the stacks.
            Microsoft teaches “receiving a request to capture a stack trace” (See Call Stacks Section:  wherein a “DoStackSnapshot” request is received from a profiler API) “and based thereon, accessing the shadow stack to capture and store the stack trace.” (See Call Stacks Section:  wherein a shadow stack is used to capture and store a stack trace (i.e. stack snapshot))
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing environment of Chen to include a profiler as taught in Microsoft.  It would have been obvious to one of ordinary skill in the art because a profiler can be used for dynamic program analysis in order to improve program execution.  Furthermore, using a profiler to analyze a stack can be used to debug a program and tracing a shadow stack in particular can reduce performance issues and increase speed of tracing (See Call Stacks Section).
          The overall combination of Chen and Microsoft does not explicitly teach “accessing both the call stack and the shadow stack.”  Microsoft teaches tracing a shadow stack, but indicates that the shadow stack must first be built prior to tracing the shadow stack.  One of ordinary skill in the art would know that the call stack must be accessed in order to build a shadow stack which includes information from the call stack, therefore Microsoft would first access the call stack in order to build the shadow stack in order to capture and store a stack trace.  However, to any extent that Microsoft does not teach accessing both a call stack and shadow stack another reference is brought in for that teaching.  
       Rao teaches “accessing both the call stack and the shadow stack.”  ([0038 and Fig. 7 (see element 712):  wherein a call stack is accessed (sampled) in order to build (access) a shadow stack using sample traces of a call stack)
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen and Microsoft to access both a call stack and shadow stack as taught in Rao.  It would have been obvious to one of ordinary skill in the art because one would have seen Microsoft teaches tracing a shadow stack only after the shadow stack has been built and looked to a reference to see how to build a shadow stack.  Rao teaches building a shadow stack by first capturing a call stack.  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (building a shadow stack by first accessing a call stack) to a known device (combination of Chen and Microsoft which build a shadow stack in order to trace the shadow stack) to yield predictable results (accessing a call stack to build (access) a shadow stack in order to capture and store a stack trace) for the benefit of creating an accurate shadow stack (Rao [0002 and 0053]). (MPEP 2143, Example D)

              In regards to claim 5, the overall combination of Chen, Microsoft and Rao teaches “A method according to claim 1” (see rejection of claim 1) “wherein the processor implements the shadow stack by providing a call instruction for which a single execution thereof causes a corresponding return address to be pushed onto the call (Chen [0014 and 0039]:  wherein implementing the control stack (shadow stack) by providing a call instruction which causes a return address to be pushed onto the data stack and the control stack)

         In regards to claim 6, the overall combination of Chen, Microsoft and Rao teaches “A method according to claim 1” (see rejection of claim 1) “wherein the maintaining of the shadow stack is performed by the program.” (Chen [0014-0015, 0039 and 0041-0043]:  wherein maintaining the control stack (element 204) is performed by the program because the control stack is updated (maintained) by execution of the program (See Figs. 1-2))| Rao [0006 and 0037-0038]:  wherein the shadow stack is maintained by the program because the shadow stack is generated based on execution of the program)


          In regards to claim 7, the overall combination of Chen, Microsoft and Rao teaches “A method according to claim 1” (see rejection of claim 1) “wherein the capturing the stack trace comprises copying the shadow stack and storing the copy of the shadow stack and storing an indication that the copy of the shadow stack is associated with the program.” (Microsoft:  See Call Stacks Section:  wherein a shadow stack is used to capture and store a stack trace (i.e. stack snapshot) by copying the shadow stack and storing the copy of the shadow stack.  Wherein the shadow stack comprises function arguments and return values associated with the functions of a program. Therefore by storing a copy of the shadow stack which would include the function arguments and return values of a program an indication that the copy is associated with the program is stored; i.e. the indication being associated function arguments and/or return values)


        In regards to claim 8, Chen teaches “Computer-readable storage hardware storing instructions configured to cause a computing device to perform a process” ([0021-0022 and 0057-0058]:  wherein a computer-readable storage hardware for stores instructions configured to operate a computing device (element 102)  disclosed) “the computing device comprising processing hardware and memory” ([0023, 0031and 0041]:  wherein a computing device (element 102) comprises a process or (element 104) and memory (element 106) (See Fig. 1)) “the process comprising: executing a program by the processing hardware, the executing comprising providing a call stack and shadow stack in the memory”  ([0014-0016, 0021, 0031 and 0041-0043]:  wherein the process comprises executing a program by a processor (element 104).  Wherein the execution of the program comprises maintaining a data stack and control stack in memory (See Figs.1- 2)) “the call stack comprising stack frames” (See Fig. 2:  wherein the data stack (element 202) includes stack frames) “each stack frame comprising a respectively corresponding return address, some of the stack frames further comprising corresponding local variables and/or parameters” ([0001 and 0043-0044]:  wherein each frame comprises a return address as well as local variables and parameters (See Fig. 2)) “the shadow stack comprising return addresses that respectively correspond to the return addresses in the call stack” ([0039 and 0043-0044]:  wherein the control stack (shadow stack) comprises return addresses that respectively correspond to the return addresses in the call stack (also see figure 2)) “the providing the call stack and the shadow stack comprising: when a function is called by the program, adding a corresponding stack frame to the call stack and adding a corresponding return address to the shadow stack” (See Fig. 2 and [0039 and 0043-0044]:  wherein each time a function is called a corresponding stack frame is pushed on a call stack and a corresponding return address is pushed on a shadow stack) “and when the function is exited by the program, removing a corresponding stack frame from the call stack and removing a corresponding return address from the shadow stack” ([0039 and 0043-0045]:  wherein each time a function is exited upon a return instruction a corresponding frame is removed and a corresponding return address is removed from the shadow stack)  
           Chen does not teach “receiving a backtrace request in association with the program, and based on the backtrace request, forming a backtrace of the program by accessing both the call stack and the shadow stack.” Chen does teach maintaining a call stack and a shadow stack but does not disclose tracing or monitoring the stacks.
            Microsoft teaches “receiving a backtrace request in association with the program” (See Call Stacks Section:  wherein a “DoStackSnapshot” request is received from a profiler API (Note: Chen teaches the program and the overall combination of the two references would teach the limitation above)) “and based on the backtrace request, forming a backtrace of the program by accessing the shadow stack.” (See Call Stacks Section:  wherein a shadow stack is used to capture and store a stack trace (i.e. stack snapshot) (Note: Chen teaches the program and the overall combination of the two references would teach the limitation above))
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing environment of Chen to include a profiler as taught in Microsoft.  It would have been obvious to one of ordinary skill in the art because a profiler can be used for dynamic program analysis in order to improve program execution.  Furthermore, using a profiler to analyze a stack can be used to debug a program and tracing a shadow stack in particular can reduce performance issues and increase speed of tracing (See Call Stacks Section).
          The overall combination of Chen and Microsoft does not explicitly teach “accessing both the call stack and the shadow stack.”  Microsoft teaches tracing a shadow stack, but indicates that the shadow stack must first be built prior to tracing the shadow stack.  One of ordinary skill in the art would know that the call stack must be accessed in order to build a shadow stack which includes information from the call stack, therefore Microsoft would first access the call stack in order to build (access) the shadow stack in order to capture and store a stack trace.  However, to any extent that Microsoft does not teach accessing both a call stack and shadow stack another reference is brought in for that teaching.  
       Rao teaches “accessing both the call stack and the shadow stack.”  ([0038 and Fig. 7 (see element 712):  wherein a call stack is accessed (sampled) in order to build (access) a shadow stack using sample traces of a call stack)
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen and Microsoft to access both a call stack and shadow stack as taught in Rao.  It would have been obvious to one of ordinary skill in the art because one would have seen Microsoft teaches tracing a shadow stack only after the shadow stack has been built and looked to a reference to see how to build a shadow stack.  Rao teaches building a shadow stack by first capturing a call stack.  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (building a shadow stack by first accessing a call stack) to a known device (combination of Chen and Microsoft which build a shadow stack in order to trace the shadow stack) to yield predictable results (accessing a call stack to build (access) a shadow stack in order to capture and store a stack trace) for the benefit of creating an accurate shadow stack (Rao [0002 and 0053]). (MPEP 2143, Example D)


         In regards to claim 12, the overall combination of Chen, Microsoft and Rao teaches “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) “wherein the providing the call stack and the shadow stack shadow stack comprises the processing hardware providing a call instruction for which a single execution thereof causes a first return address to be pushed onto both the call stack and the shadow stack.” (Chen:  See Figs. 1-2 and [0039 and 0043-0044]:  wherein processor (element 104) executes a call instruction which causes a return address to be pushed onto the data stack (element 202) and the control stack (element 204))


In regards to claim 13, the overall combination of Chen, Microsoft and Rao teaches “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) 
           The overall combination of Chen, Microsoft and Rao thus far does not explicitly teach “wherein the program comprises a plurality of call stacks and respective shadow stacks.”  However, Rao teaches a program can include a plurality of threads and in that case structures may be applied for each thread of the program.
          Therefore Rao teaches “wherein the program comprises a plurality of call stacks and respective shadow stacks.”  ([0131]:  wherein a program can be multithreaded and can include a call stack and shadow stack for each thread of execution (also see Fig. 1))
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the program of Chen to include multiple threads, which would each include a call stack and a shadow stack as taught in Rao.  It would have been obvious to one of ordinary skill in the art because executing multiple threads can increase processor efficiency.


	In regards to claim 15, Chen teaches “A device” ([0023]:  wherein a device is disclosed) “comprising: processing hardware” ([0023-0024]:  wherein a processor (element 104) is disclosed) “storage hardware storing instructions configured to cause the processing hardware to perform a process” ([0020, 0025, 0031 and 0051]:  wherein system memory and/or disk storage are used to store instructions which cause the processor to perform a task) “the process comprising: executing a program” ([0015]:  wherein a process comprises running a program)
 “the executing including maintaining a call stack and a corresponding shadow stack” ([0039 and 0043-0044]:  wherein a call and return instruction handler are used to maintain a data stack (call stack) and a control stack (shadow stack)) “and while the program is executing and a chain of functions have been invoked by the program” (See Fig. 2 and [0043-0044]:  wherein while executing the program a chain of functions have been invoked by the program) “return addresses from the shadow stack” (See Fig. 2:  wherein control stack includes return addresses) “return addresses” (See Fig.2:  wherein a control stack stores return addresses)
          Chen does not teach “responding to a request to generate a backtrace for the program by copying return addresses from the shadow stack and outputting the copied return addresses and additional information obtained from the call stack” Chen does teach maintaining a call stack and a shadow stack but does not disclose tracing or monitoring the stacks.
            Microsoft teaches “responding to a request to generate a backtrace for the program” (See Call Stacks Section:  wherein a “DoStackSnapshot” request is received from a profiler API (Note: Chen teaches the program and the overall combination of the two references would teach the limitation above)) “by copying return addresses from the shadow stack and outputting the copied return addresses.” (See Call Stacks Section:  wherein a shadow stack is copied to storage in order to generate a stack trace (i.e. stack snapshot).  Wherein the shadow stack comprises function arguments and return values and therefore the copy output to storage would include return values and function arguments (information about the sequence of functions)) (Note: Chen teaches the shadow stack with return addresses while Microsoft is brought in to teach tracing a shadow stack and the overall combination of the two references would teach copying return addresses from a shadow stack.  Therefore the combination of references would teach the above limitation))
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing environment of Chen to include a profiler as taught in Microsoft.  It would have been obvious to one of ordinary skill in the art because a profiler can be used for dynamic program analysis in order to improve program execution.  Furthermore, using a profiler to analyze a stack can be used to debug a program and tracing a shadow stack in particular can reduce performance issues and increase speed of tracing (See Call Stacks Section).
          The overall combination of Chen and Microsoft does not explicitly teach “and additional information obtained from the call stack.”  Microsoft teaches tracing a shadow stack, but indicates that the shadow stack must first be built prior to tracing the shadow stack.  One of ordinary skill in the art would know that the call stack must be accessed in order to build a shadow stack which includes information from the call stack, therefore Microsoft would first access the call stack to obtain information from a call stack in order to build (access) the shadow stack in order to capture and store a stack trace.  However, to any extent that Microsoft does not teach accessing both a call stack and shadow stack another reference is brought in for that teaching.  
       Rao teaches “and additional information obtained from the call stack.” ([0035-0038 and Fig. 7 (see element 712):  wherein a call stack is accessed (sampled) in order to build (access) a shadow stack using sample traces of a call stack. Therefore, the shadow stack includes information from the call stack.  Wherein the information from the call stack includes information regarding the frames on the call stack)
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen and Microsoft to obtain additional information obtained from the call stack as taught in Rao.  It would have been obvious to one of ordinary skill in the art because one would have seen Microsoft teaches tracing a shadow stack only after the shadow stack has been built and looked to a reference to see how to build a shadow stack.  Rao teaches building a shadow stack by first capturing information from a call stack.  Therefore, it would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (building a shadow stack by first obtaining information from a call stack) to a known device (combination of Chen and Microsoft which build a shadow stack in order to trace the shadow stack) to yield predictable results (obtaining information from a call stack to build (access) a shadow stack in order to capture and store a stack trace) for the benefit of creating an accurate shadow stack (Rao [0002 and 0053]). (MPEP 2143, Example D)
	In regards to claim 16, the overall combination of Chen, Microsoft and Rao teaches “A device according to claim 15” (see rejection of claim 15 above) “wherein the processing hardware comprises hardware instructions that include a call 20/22 UTILITY PATENTMS Docket No. 406399-US-NPinstruction, the call instruction including logic to manage the shadow stack.” (Chen [0039]:  wherein a call instruction is disclosed.  Wherein the call instruction includes logic (i.e. call instruction causes call instruction handler to activate) to manage the shadow stack because when a call instruction is detected an address is added to the shadow stack)

           In regards to claim 17, the overall combination of Chen, Microsoft and Rao teaches “A device according to claim 16” (see rejection of claim 16 above) “wherein the processing hardware instructions further comprise a return instruction” (Chen [0039]:  wherein a return instruction is disclosed) “the call instruction configured to push addresses onto both the call stack and the shadow stack” (Chen [0039]:  wherein a call instruction is configured to push return addresses onto a data stack and a control stack (see Fig. 2)) “and the return instruction configured to compare addresses from the call stack to corresponding addresses from the shadow stack.” (Chen [0039-0040 and 0050]:  wherein return instruction handler which operates in response to a return instruction compares return addresses from the data stack and control stack (See fig. 3))

            In regards to claim 21, the overall combination of Chen, Microsoft and Rao teaches “A method according to claim 1” (see rejection of claim 1 above) “wherein  (Microsoft:  See Call Stacks Section:  wherein a copy of a shadow stack is used to create an enriched backtrace (i.e. stack snapshot) (Note:  the base reference Chen teaches a shadow stack including return addresses and therefore taking a copy of such a shadow stack would comprise copying a return address from said shadow stack.  Further, Rao teaches in order to build a shadow stack information from a call stack must be obtained.  Therefore, the traced shadow stack would include return addresses and additional information from a call stack (as the call stack includes function related information).  Therefore the overall combination of references teach the claimed limitation))

	 In regards to claim 24, the overall combination of Chen, Microsoft and Rao teaches “A device according to claim 15” (see rejection of claim 15) “wherein the maintaining of the shadow stack is performed by the program.” (Chen [0014-0015, 0039 and 0041-0043]:  wherein maintaining the control stack (element 204) is performed by the program because the control stack is updated (maintained) by execution of the program (See Figs. 1-2))| Rao [0006 and 0037-0038]:  wherein the shadow stack is maintained by the program because the shadow stack is generated based on execution of the program)

5.	Claims 3 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Microsoft, Rao and further in view of Brown, PGPUB No.:  2018/0018460.
In regards to claim 3, the overall combination of Chen, Microsoft and Rao teach “A method according to claim 1” (see rejection of claim 1 above) “further comprising, for a first return address in the shadow stack” (Chen:  See Fig. 2:  wherein control stack (shadow stack) includes multiple return addresses for each frame including a first return address)
	The overall combination of Chen, Microsoft and Rao thus far does not teach “obtaining at least some corresponding function metadata from the call stack.”
	Brown teaches “obtaining at least some corresponding function metadata from the call stack.” ([0047-0051]:   wherein at least some function metadata is obtained by a call stack action (element 114) from a call stack (also see [0038-0040] for discussion of functions and return addresses))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen, Microsoft and Rao to obtain function metadata as taught in Brown.  It would have been obvious to one of ordinary skill in the art because obtaining more stack data for analysis can be used prevent damage due to security exploits. (Brown [0009-0011 and 0047])

	In regards to claim 22, the overall combination of Chen, Microsoft, Rao and Brown teach “A method according to claim 3” (see rejection of claim 3 above) “further comprising, for the first return address in the shadow stack” (Chen:  See Fig. 2:  wherein control stack (shadow stack) includes multiple return addresses for each frame including a first return address) “obtaining additional corresponding function  (Brown [0047-0051]:   wherein at least some function metadata is obtained by a call stack action (element 114) from a kernel (program) (also see [0038-0040] for discussion of functions and return addresses))

          In regards to claim 23, the overall combination of Chen, Microsoft and Rao teach “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) “wherein the forming the backtrace” (Microsoft:  See Call Stacks Section:  wherein a shadow stack is used to form a stack trace (i.e. stack snapshot) (Note: Chen teaches the program and the overall combination of the two references would teach the limitation above))“further comprising, for a first return address in the shadow stack” (Chen:  See Fig. 2:  wherein control stack (shadow stack) includes multiple return addresses for each frame including a first return address)
	The overall combination of Chen, Microsoft and Rao thus far does not teach “obtaining at least some corresponding function metadata from the call stack.”
	Brown teaches “obtaining at least some corresponding function metadata from the call stack.” ([0047-0051]:   wherein at least some function metadata is obtained by a call stack action (element 114) from a call stack (also see [0038-0040] for discussion of functions and return addresses))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen, Microsoft and Rao to obtain function metadata as taught in Brown.  It would have been obvious to one of ordinary skill in the art because obtaining more stack data for analysis can be used prevent damage due to security exploits. (Brown [0009-0011 and 0047])

6.	Claims 9-11, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Microsoft, Rao and further in view of Caspole, PGPUB No.:  2003/0204838.

           In regards to claim 9, the overall combination of Chen, Microsoft and Rao teaches “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) 
           The overall combination of Chen, Microsoft and Rao does not teach “the process further comprising determining that the shadow stack is available, wherein the forming the backtrace is only performed when the shadow stack has been determined to be available.” 
            Caspole teaches “the process further comprising determining that the shadow stack is available, wherein the forming the backtrace is only performed when the shadow stack has been determined to be available.” ([0047-0051 and 0060]:  wherein a stack includes some java application frames which cannot be unwound and included in a backtrace.  Therefore if it is determined that a stack includes a java frame the stack is unavailable to be accessed for that frame; wherein the backtrace is performed only when the stack is available (i.e. the stack is available to be accessed for frames which do not comprise java frames) (See Fig. 3) (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination))
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen, Microsoft and Rao to include a variety of calling conventions, wherein some of them are unavailable for a backtrace event as taught in Caspole.  It would have been obvious to one of ordinary skill in the art because including a variety of calling conventions can be used for added flexibility in a program.

            In regards to claim 10, the overall combination of Chen, Microsoft and Rao teaches “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) 
            The overall combination of Chen, Microsoft and Rao does not teach “wherein the forming the backtrace further comprises: using the return addresses in the shadow stack to identify text strings respectively corresponding to the return addresses in the shadow stack, and including the text strings in the backtrace, the backtrace comprising the text strings arranged in an order corresponding to an order of the return addresses in the shadow stack when the backtrace request was received.” 
            Caspole teaches “wherein the forming the backtrace further comprises: using the return addresses in the shadow stack to identify text strings respectively corresponding to the return addresses in the shadow stack” ([0047-0051 and 0060]:  wherein forming a backtrace comprises using return addresses (element 34) in a stack to identify text strings (element 36) corresponding to the return addresses (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination)) “and including the text strings in the backtrace, the backtrace comprising the text strings arranged in an order corresponding to an order of the return addresses in the shadow stack when the backtrace request was received.” ([0047-0051 and 0060]:  wherein the text strings are include in the backtrace, the back trace comprising text strings arranged in an order corresponding to an order the addresses in the stack when the backtrace command was received (See Fig. 3) (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination)))
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen, Microsoft and Rao to include text strings in the back trace which correspond to the return addresses of the stack.  It would have been obvious to one of ordinary skill in the art because including text strings in the back trace which describe the processing performed at particular frames can improve the debugging by giving more information which can be used to further analyze why and where data errors have occurred in a program.

           In regards to claim 11, the overall combination of Chen, Microsoft and Rao teaches “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) 
          The overall combination of Chen, Microsoft and Rao does not teach “wherein the process further comprises, based on a second request from the program, configuring execution of the program such that backtrace requests capture respective backtraces only if a shadow stack is available.” 
           Caspole teaches “wherein the process further comprises, based on a second request from the program, configuring execution of the program such that backtrace requests capture respective backtraces only if a shadow stack is available.” ([0047-0051 and 0060]:  wherein a stack includes some java application frames which cannot be unwound and included in a backtrace.  Wherein a backtrace, based on a request, from the program captures respective backtraces only if a shadow stack is available (i.e. the stack is available to be accessed for frames which do not comprise java frames) (See Fig. 3) (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination))
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen, Microsoft and Rao to include a variety of calling conventions, wherein some of them are unavailable for a backtrace event as taught in Caspole.  It would have been obvious to one of ordinary skill in the art because including a variety of calling conventions can be used for added flexibility in a program.

	In regards to claim 19, the overall combination of Chen, Microsoft and Rao teaches “A device according to claim 15” (see rejection of claim 15 above)
“the process further comprising the program calling a backtrace function to request the backtrace” (Microsoft:  See Call stacks sections:  wherein a DoStackSnapshot function is called to request a backtrace) “wherein the backtrace function” (Microsoft:  See Call stacks sections:  wherein a DoStackSnapshot function is disclosed)
           The overall combination of Chen, Microsoft and Rao does not teach “determines whether the shadow stack is available or accessible, and generates the backtrace based on determining that the shadow stack is available or accessible.”
           Caspole teaches “determines whether the shadow stack is available or accessible, and generates the backtrace based on determining that the shadow stack is available or accessible.” ([0047-0051 and 0060]:  wherein a stack includes some java application frames which cannot be unwound and included in a backtrace.  Wherein a backtrace, based on a request, from the program captures respective backtraces only if a stack is accessible (i.e. the stack is accessible only for frames which do not comprise java frames) (See Fig. 3).  Wherein a stack trace is generated which includes traces only for frames that do not include java frames (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination))
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen, Microsoft and Rao to include a variety of calling conventions, wherein some of them are unavailable for a backtrace event as taught in Caspole.  It would have been obvious to one of ordinary skill in the art because including a variety of calling conventions can be used for added flexibility in a program.

            In regards to claim 25, the overall combination of Chen, Microsoft and Rao teaches “Computer-readable storage hardware according to claim 8” (see rejection of claim 8 above) “the process further comprising the program calling a backtrace function to request the backtrace” (Microsoft:  See Call stacks sections:  wherein a DoStackSnapshot function is called to request a backtrace) “wherein the backtrace function” (Microsoft:  See Call stacks sections:  wherein a DoStackSnapshot function is disclosed)
            The overall combination of Chen, Microsoft and Rao does not teach “wherein the backtrace function uses the return addresses in the shadow stack to identify, from either the program or call stack, text strings respectively corresponding to the return addresses in the shadow stack, and including the text strings in the backtrace”
            Caspole teaches “wherein the backtrace function uses the return addresses in the shadow stack to identify, from either the program or call stack, text strings respectively corresponding to the return addresses in the shadow stack” ([0047-0051 and 0060]:  wherein forming a backtrace comprises using return addresses (element 34) in a stack to identify text strings (element 36), from a program,  corresponding to the return addresses (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination)) “and including the text strings in the backtrace.” ([0047-0051 and 0060]:  wherein the text strings are include in the backtrace, the back trace comprising text strings arranged in an order corresponding to an order the addresses in the stack when the backtrace command was received (See Fig. 3) (Note:  the previous references teach using a shadow stack to create a backtrace and the technique described in Caspole is brought in to teach a stack tracing technique that would be applied to the shadow stack in the previous combination)))
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Chen, Microsoft and Rao to include text strings in the back trace which correspond to the return addresses of the stack.  It would have been obvious to one of ordinary skill in the art because including text strings in the back trace which describe the processing performed at particular frames can improve the debugging by giving more information which can be used to further analyze why and where data errors have occurred in a program.

Response to Arguments
7.	Applicant’s arguments, see page 8 of the remarks, filed 10/6/2020, with respect to the previous claim objections have been fully considered and are persuasive.  Therefore, the previous claim objections have been withdrawn. 

8.	Applicant argues the 35 USC 103 rejections of similar independent claims 1, 8 and 15, on pages 8-9 of the remarks filed on 10/6/2020, in the substance that:
	“More specifically, and to reiterate what was discussed during the aforementioned Examiner Interview, none of the references, either alone or in combination, disclose generating a stack trace by referencing multiple stacks and amalgamating information therefrom. For example, the Office action itself admits that Rao and Chen do not teach the claimed stack tracing, with the exception that Rao "briefly" discusses a profiler which requests sample traces of a call stack. See Office Action at page 5. Significantly, the profiler in Rao does not perform a stack trace by referencing multiple stacks. The Office action relies on the teachings of Broman to provide descriptions of stack tracing, but Broman describes stack tracing performed on a single call stack and never suggests the existence of other stacks. See e.g., Broman at page 2, para. [0025]. And the Profiling Overview article describes using the shadow stack instead of the call stack. See e.g., "Profiling Overview" at page 8 ("Using the snapshot method too frequently can quickly create a performance issue. If you want to take stack traces frequently, your profiler should instead build a shadow stack ...") (emphasis added). 
	Accordingly, because none of the references, either alone or in combination, teach or suggest the referencing of both the call stack and the shadow stack to perform a stack trace, Applicants respectfully submit that independent claims 1, 8 and 15 are allowable over the cited art and, thus, respectfully request that the rejection of the claims based on the cited art be withdrawn. Since each of the remaining claims depends, either directly or indirectly, on one of independent claims 1, 8 or 15, Applicants further respectfully submit that those remaining claims are allowable for at least the same reasons and, thus, respectfully request that the rejections of those remaining claims also be withdrawn.”

	The examiner respectfully disagrees with the applicants assertions above.  For example, the applicant states “none of the references, either alone or in combination, disclose generating a stack trace by referencing multiple stacks and amalgamating information therefrom.”  However, the amended independent claims do not state “generating a stack trace by referencing multiple stacks and amalgamating information therefrom”.  The claims as of now only require that a shadow stack and a call stack are accessed (see claims 1 and 8) or that return addresses and additional information from a call stack and shadow stack are used to create a backtrace.  The claims do not require “amalgamating information” from a call stack and shadow stack in order to generate a backtrace.
	Therefore, the previous references Chen, Microsoft (NPL) and Rao would broadly teach the limitations of the independent claims.

	Therefore, if the shadow stack of the combination of Chen and the NPL reference is built using a known technique as taught in Rao, which uses trace data of a call stack.  The call stack and shadow stack would both be accessed to capture and store a stack trace as claimed in the similar independent claims (i.e. because the call stack must be accessed in order to build the shadow stack , in order to capture and store a stack trace)
	Furthermore, the claim limitation of similar claims 1 and 8 which states “accessing both the call stack and the shadow stack to capture and store the stack trace”, could also be interpreted broadly and taught by Rao.  For example, in Rao it teaches building a shadow stack from sample trace data of a call stack.  Therefore, the shadow stack is a backtrace because it is comprised of sample traces from a call stack, and by accessing a call stack to capture the trace and accessing the shadow stack in 

9. 	In light of the above broad interpretations the examiner suggest the applicant amend the independent claims 1, 8 and 15 to clearly claim portions of the specification paragraph [0042] which state that the “backtrace function receives return addresses from a shadow stack and information from a call stack, wherein the information is synthesized or combined by the backtrace function in order to generate a backtrace”.  The examiner notes the above limitation is merely a suggestion and that the applicant should use any language from paragraph [0042] which they believe best conveys the claimed invention.  

10.	Applicant’s arguments, see pages 8-9 of the remarks, with respect to similar independent claims 1, 8 and 15 have been fully considered but are not persuasive.  However, the claims have been amended and therefore a different interpretation of the previous references has been taken, and based on the new interpretation and newly amended claims a new grounds of rejection is made.  The new ground(s) of rejection is made in view of Chen, Microsoft (NPL reference) and further in view of Rao.
	Furthermore, the applicant argues that the rejections of dependent claims 3, 5-7, 9-13, 16-17, 19 and 21-25 are allowable at least based on their indirect or direct dependency from claims 1, 8 and 15 above, and therefore the dependent claims 3, 5-7, 9-13, 16-17, 19 and 21-25 remain rejected for at least being dependent upon rejected claims 1, 8 and 15 above. 
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.P.C/Examiner, Art Unit 2183                                                                                                                                                                                                        
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183